Citation Nr: 0200075	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  97-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of left tibia and 
fibula fracture, on appeal from the initial grant of service 
connection.

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected residuals of a thoracic spine 
fracture, on appeal from the initial grant of service 
connection.

4.  Entitlement to a disability rating in excess of 20 
percent for a service-connected left knee injury, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant served on active duty from June 1989 to 
September 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was before the Board previously in January 1998 
when it was remanded for further examination of the appellant 
and to request further information from the appellant 
regarding post service treatment of his disabilities.  The 
case as then certified included a claim for service 
connection for tinnitus.  An April 1999 rating decision 
granted that claim, resolving the matter on appeal.  Whereas 
the veteran has not appealed from the disability evaluation, 
there is no matter regarding tinnitus now before the Board.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The April 1999 rating decision awarded a higher evaluation 
for his service-connected residuals of left tibia and fibula 
fracture, from zero to 10 percent disabling; for his service-
connected residuals of a thoracic spine fracture, from zero 
to 20 percent disabling; and for his service-connected left 
knee injury, from zero to 20 percent disabling.  All of these 
ratings were effective from the date of initial grant of 
service connection.  Because he continues to disagree with 
the current ratings assigned, the claims of higher ratings 
for these disabilities remain at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).

The Board issued a decision in this appeal in July 2000, 
which the appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The Court vacated and 
remanded this case to the Board to determine whether the 
newly enacted Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [hereinafter VCAA] 
required VA to undertake additional development as to any 
issue in this appeal.  For reasons explained in the REMAND 
below, the Board defers review of the merits of the right 
shoulder claim.

In this decision, the Board has recharacterized the issues on 
appeal that seek higher disability evaluations in order to 
comply with the Court decision in Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

1.  Sufficient evidence for equitable disposition of the 
appellant's claims for higher disability evaluations has been 
obtained.

2.  Since September 1995, the appellant's service-connected 
residuals of left tibia and fibula fracture have been 
manifested by no more than slight knee or ankle disability.

3.  Since September 1995, the appellant's service-connected 
residuals of thoracic spine fracture have been manifested by 
deformity of a vertebral body and no more than moderate 
limitation of motion.

4.  Since September 1995, the appellant's service-connected 
left knee injury has been manifested by pain, episodes of 
"locking," and occasional subluxation.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of left tibia and fibula fracture have 
not been met since the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2001).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of thoracic spine fracture have not 
been met since the grant of service connection.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5291 (2001).

3.  The criteria for a disability rating in excess of 20 
percent for a left knee injury have not been met since the 
grant of service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that, on March 15, 1991, the 
appellant was involved in a motorcycle accident.  X-ray 
examination showed a minimally displaced fracture involving 
the anterior-superior aspect of T8 vertebral body; findings 
suspicious for a superior end plate fracture at T10; a 
comminuted, displaced mid left tibial fracture; and a 
segmental left fibular fracture.  The appellant was 
hospitalized from March 16, 1991, to March 25, 1991.  The 
diagnoses were left distal comminuted tibia-fibula fracture 
and anterior lip fractures of the T7 and T9 vertebral bodies.  
An intramedullary rod was placed within the appellant's left 
tibia.  In December 1991, it was noted that the fracture of 
the appellant's left tibia and fibula had healed.  X-ray 
examination of the appellant in March 1992 showed healed 
anterior lip fracture of T7-9.  In July 1994 the 
intermedullary nail was removed from the appellant's left 
tibia.

At the appellant's June 1995 separation examination, his 
lower extremities were evaluated as normal.  The examiner 
noted that the appellant was status post tibia-fibula 
fracture, which was healed.  The appellant reported 
intermittent pain in his left leg.

At a January 1996 VA examination, the appellant reported that 
he had been in a motorcycle accident in 1991 and had 
fractured thoracic vertebrae 9 and 11.  He stated that he did 
not undergo surgery.  He stated that he was treated with bed 
rest and medication.  He stated that he did not require a 
brace.  He complained of constant pain at the fracture sites 
for which he took Motrin with moderate relief.  He stated 
that he was unable to stand for more than one-half hour.  He 
stated that the pain increased with weather changes.  He did 
not complain of numbness or weakness.  He stated that he had 
also injured his left knee and ankle and fractured his left 
tibia and fibula in the motorcycle accident.  He stated that 
he underwent surgery with a pin insertion of the tibia.  He 
denied any problems with the tibia and fibular fractures.  He 
complained of constant pain in the left knee for which he 
took Motrin, which provided little relief.  He complained 
that his knee locked all the time and that it gave way, 
causing him to fall, about once per year.  He stated that his 
knee pain was aggravated by activity and changes in the 
weather.  He stated that his knee rarely swelled.  He stated 
that he wore a brace on his ankle daily for support.  He 
complained of constant ankle pain, and Motrin did not relieve 
the pain.  He reported increased pain with all weight-bearing 
activities.  He stated that he was unable to run and that his 
ankle swelled daily.

On examination, the appellant's spine was tender to palpation 
at the T8 through T12 levels in midline.  The appellant had 
full range of motion of his spine.  The appellant had 
generalized tenderness of his left knee without localization.  
He had full range of motion of his left knee.  The examiner 
noted a ten-centimeter, vertical scar over the appellant's 
left anterior knee, which was well healed and was not tender.  
The appellant ambulated with a slight limp.  The examination 
of the appellant's left knee was otherwise unremarkable.  The 
examiner noted a three-centimeter by three-centimeter bony 
prominence over the distal medial third of the tibia, which 
was not tender.  No edema was noted, and sensation was 
intact.  The examiner noted a three-centimeter, medial, 
vertical scar on the appellant's left ankle, which was well 
healed and was not tender.  Examination of the ankle revealed 
generalized tenderness without localization.  No edema or 
deformity was noted.  The appellant was able to heel and toe 
walk.  The examiner diagnosed residuals of a fractured 
thoracic spine, residuals of a left knee injury, residuals of 
a left ankle fracture, and postoperative fracture of the left 
tibia and fibula, which was presently asymptomatic.  X-ray 
examination of the appellant's left leg showed old, healed 
fractures of the tibia and fibula.  X-ray examination of the 
appellant's spine showed a slight volume loss of T-10 
possibly due to an old compression fracture.  X-ray 
examination of the appellant's left ankle showed an old, 
healed fracture of the distal fibula.  Cracks from prior 
internal fixation devices were noted.

At a March 1998 VA examination, the appellant reported that 
he had fractured his back and his left leg in an automobile 
accident in 1991.  He stated that the leg fracture had been a 
closed fracture and that he had been hospitalized.  He stated 
that an open reduction and internal fixation of the leg was 
performed.  He stated that he was placed on a back board for 
one week.  He stated that he had developed pain in his left 
knee and the internal fixation device was removed two years 
postoperatively.  He stated that he was currently employed as 
an administrative assistant.  He complained of back pain, 
which was relieved by lying flat.  He also complained of 
continuous pain at the T12-L1 level.  He complained of a 
catching pain, which did not radiate.  He stated that his 
left knee occasionally gave way.  He stated that it popped a 
great deal and that he had pain daily but no swelling.  He 
explained that his knee would stiffen and then unlock with a 
pop, which seemed to be underneath the kneecap.  He 
complained also of weather change pain in the left knee 
joint.

The appellant was able to flex his spine forward to 70 
degrees, extend it to 30 degrees, and bend to the side 30 
degrees.  The examiner noted that the range of motion was 
complete.  X-ray examination of the thoracic spine revealed 
irregularities on the superior plate of T8 as well as T10.  
The appellant's left knee showed an intact range of motion 
from zero to 140 degrees, which brought the appellant into 
full muscle contact and which, according to the examiner, 
would be the anticipated range of motion for the appellant.  
The examiner noted two 1/2-inch scars, which were well healed 
and pigmented, in the superior malleolar area medially.  The 
appellant had a 4-inch parapatellar scar medially, which was 
well healed and vertically placed.  The examiner also noted a 
small, well-healed scar, approximately 1/2-inch, on the medial 
tibial side close to the plateau.  A bony irregularity was 
present to palpation in the distal tibia, approximately five 
inches above the medial malleolus.  There was also a 1/2-inch 
area of pigmented skin in this area.  Palpation of the bony 
irregularity caused the appellant to complain of pain.  The 
anteroposterior and rotational alignments of the knee and 
ankle relationship were excellent.  The appellant's left knee 
showed a range that was accompanied by crepitation in the 
retropatellar area, particularly with the appellant supine 
and performing motion actively.  Torsional testing, which was 
painful, showed inconsistent grating close to the scar, but 
also along the medial joint line, which suggested an 
intermittent impingement in the vicinity of the medial 
meniscus.  The examiner added that the torsional testing was 
difficult because it created pain in the region of the 
appellant's ankle.

X-ray examination of the left leg revealed that a fracture 
had occurred in the cental third of the leg.  It was well 
united with excessive callus.  The alignment was excellent in 
the anteroposterior and lateral projections.  There had also 
been a fracture at the junction of the proximal third and the 
middle third of the fibula and at the junction of the distal 
third and the middle third of the fibula.  These were well 
healed.  The overall alignment was acceptable.  X-ray 
examination of the left knee revealed a tunnel defect in the 
bone substance of the tibia close to the anterior tibial 
tubercle area.  The joint space was maintained.  An 
interosseous spur was present in the proximal fibula toward 
the posterior area of the interosseous space.  In the 
proximal and distal tibia, tunnels for transfixation screws 
were seen, which were well healed.  

The examiner diagnosed chondromalacia, patella of the left 
knee; an incomplete tear or hypermobility of the medial 
meniscus of the left knee; and a remote fracture of the left 
leg, which had healed without residuals.  The examiner noted 
that he had reviewed the appellant's claims folder.  The 
examiner stated that the ranges of motion shown represented 
the normal ranges of motion.  The functional limitations 
noted were because of pain expressed by the appellant.  
According to the history provided by the appellant, the pain 
occurred with use.  The examiner stated that he was unable to 
clearly establish a connection between the symptoms in the 
right shoulder and an incident noted in the appellant's 
service medical records in June 1995.  Because of the 
symptomatic areas, the examiner requested an orthopedic 
consultation for evaluation of the appellant's right shoulder 
and left knee.

A March 1998 radiographic report notes mild compression 
deformities of the anterior aspect of T7-8, T9-10, and T11 
vertebrae, most likely from prior trauma.


II.  Legal Analysis

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has 
promulgated regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
veteran has been given notice of the laws and regulations 
pertaining to the requirements to establish entitlement to 
higher evaluations service connection in the statement of the 
case in November 1996, in the Board's remand in January 1998, 
in the supplemental statement of the case in April 1999, and 
in the Board's previous decision dated in July 2000.  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).

He has been advised of the evidence that would support or 
help substantiate his claim in a development letter dated 
February 10, 1998.  The RO requested the veteran to provide 
complete information and authorization necessary for VA to 
assist him with his claim for VA benefits by obtaining for 
him all medical records of treatment of his back.  He did not 
respond.  The letter satisfied VA's requirement to inform the 
veteran of evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  

The letter informed the veteran that VA would obtain records 
that he authorized it to obtain, and forms were enclosed for 
that purpose.  The letter also advised the veteran to submit 
any evidence currently in his possession, and that he could, 
at his option, provide any evidence himself rather than have 
VA obtain it for him.  These actions satisfied the 
requirement to inform the veteran which information VA would 
obtain and which he must submit.  The letter also informed 
him of the time allowed for his response, whether by 
submitting evidence or authorizing VA to obtain it, and of 
the action to be taken should he not respond, which satisfied 
the regulatory new requirement to perform equivalent actions.  
Id.  Whereas the veteran did not respond to the letter, VA is 
discharged of its duty to act on any information, evidence, 
or authorization to obtain evidence the veteran might have 
provided.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  VA's duty to notify the 
veteran of failure to obtain records is moot.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).

Nothing in the record indicates the existence of VA or other 
government records pertinent to the claim that VA could 
obtain to discharge its duty to seek such records.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claims at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
The veteran has had two VA examinations.  Together they 
provide an adequate medical record.  At this time, nothing in 
the record suggests that additional examination or opinion is 
necessary.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to higher evaluations, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO and the 
Board to develop every possible source of evidence or 
information that might substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed above, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.

The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Remand for the RO to address the requirements of the 
Act in the first instance would serve no practical purpose.  
VA has discharged its duty under the VCAA and the Board may 
reach the merits of this appeal.


A.  Residuals of left tibia and fibula fracture

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

The statement of the case (SOC) and supplemental statement of 
the case (SSOC) provided the appellant notice of the 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of initial disability 
evaluations for the service-connected disabilities.  The SOC 
indicated that all the evidence of record at the time of the 
March 1996 rating decision (i.e., service medical records, 
etc.) was considered in assigning the original disability 
ratings for the appellant's service-connected disabilities.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and did not therefore violate the 
principle of Fenderson.  The RO, in effect, considered 
whether the facts showed that the appellant was entitled to 
higher disability ratings for these conditions for any period 
of time since his original claim.  Further, the examiner at 
the March 1998 VA examination reviewed the appellant's entire 
claims folder and included all evidence in his evaluation of 
the appellant's disabilities.  This examination was 
considered in the SSOC.

Thus, the RO has complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claims.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in proceeding with this appeal. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  An evaluation of the level of disability 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2001).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2001), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2001).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2001).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 
4.14.  The Court has acknowledged, however, that a veteran 
may have separate and distinct manifestations attributable to 
the same injury, which should be compensated under different 
diagnostic codes.  Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (2001).  In this case, the RO 
has assigned all disability ratings involved as of September 
5, 1995, the day after the appellant's separation from 
service, and the Board will consider the evidence of record 
since that time in evaluating the appellant's claims.

The appellant's service-connected residuals of left tibia and 
fibula fracture are rated as 10 percent disabling under 
Diagnostic Code 5299-5262.  Fracture of the tibia and fibula 
does not have a specific diagnostic code under the Schedule.  
When an unlisted injury is encountered, the diagnostic code 
number will be "built up" by selecting the first two digits 
from that part of the schedule most closely identifying the 
part, or system, of the body involved.  The last two digits 
will be "99" for all unlisted conditions.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2001).  Therefore, the 
appellant's inservice fracture of the left tibia and fibula 
are rated according to the residual condition of impairment 
of the tibia and fibula, and Diagnostic Code 5262 provides 
that the criterion is resulting knee or ankle disability.

The currently assigned 10 percent disability rating requires 
malunion of the tibia and fibula with mild knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).  
In order to warrant a 20 percent disability rating, the 
evidence would need to show malunion of the tibia and fibula 
with moderate knee or ankle disability.  In order to warrant 
a 30 percent disability rating, the evidence would need to 
show malunion of the tibia and fibula with marked knee or 
ankle disability.  A 40 percent disability rating requires 
nonunion of the tibia and fibula with loose motion, requiring 
brace.  The evidence does not show that the appellant has 
malunion or nonunion of the tibia and fibula.  X-rays have 
shown that the fractures have healed in a good position.  

The appellant is also separately service-connected for a left 
ankle injury, which is rated under Diagnostic Code 5271 for 
limitation of motion, and for a left knee injury, which is 
rated under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability.  Diagnostic Code 5258 for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion will also be considered in connection with 
the appellant's service-connected left knee injury.  These 
diagnostic codes may not be applied in evaluating the 
residuals of tibia/fibula fracture, because to apply them to 
this disability would violate the provisions of 38 C.F.R. 
§ 4.14.  

Similarly, Diagnostic Code 5270 for ankylosis of the ankle 
will not be considered because it is based upon limitation of 
motion of the ankle.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (defining ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure").

However, the Board will look to the rating criteria for 
limitation of motion of the knee in evaluating the 
tibia/fibula fracture.  See Diagnostic Codes 5260, 5261.  The 
regulations define a normal range of motion for the leg as 
extension to zero degrees and flexion to 140 degrees.  38 
C.F.R. § 4.71 (2001).  At VA examinations in January 1996 and 
March 1998, the appellant was noted to have full range of 
motion of his knee.  Therefore, there are no objective 
findings that would support a conclusion that his left knee 
disability is of a moderate level such as would warrant a 20 
percent disability rating under Diagnostic Code 5262.

At the January 1996 VA examination, the appellant stated that 
his ankle required a brace for support and was constantly 
painful.  The examiner noted that the appellant ambulated 
with a slight limp.  However, the examiner at the January 
1996 VA examination indicated that the appellant's 
postoperative fracture of the left tibia and fibula was 
asymptomatic, thus suggesting that the appellant's ankle 
disability was unrelated to the postoperative fracture of the 
left tibia and fibula.  This opinion is consistent with the 
opinion of the examiner at the March 1998 VA examination who 
stated that the appellant's fracture of the left leg had 
healed without residuals.  Accordingly, the Board concludes 
that the level of the appellant's ankle disability resulting 
from the fracture of his left leg is no more than mild, and 
there are no objective findings that would support a 
conclusion that any resulting left ankle or knee disability 
is of a moderate level such as would warrant a 20 percent 
disability rating under Diagnostic Code 5262.  The Board has 
considered functional loss, painful motion, and weakness.  
Because both VA examiners have described the remote fracture 
of the appellant's tibia and fibula as asymptomatic, the pain 
and functional loss that the appellant described at his 
examinations cannot be attributed to this disability.  
Overall, the appellant's level of functional impairment is no 
more than mild and is adequately compensated by the assigned 
10 percent disability rating.  The medical evidence in this 
case preponderates against finding more than mild ankle and 
knee disabilities as residuals of the fracture of the left 
tibia and fibula at any time since September 1995.  38 C.F.R. 
4.71a, Diagnostic Code 5262 (2001).  The evidence is not so 
balanced that there is any doubt on this point that could be 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5263 for traumatic, 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing provides a maximum disability rating of 10 
percent.  Diagnostic Code 5259 for symptomatic removal of 
semilunar cartilage provides a maximum disability rating of 
10 percent.  The appellant's disability fits the criteria for 
none of these diagnostic codes, and none would result in a 
higher disability evaluation for the appellant's residuals of 
left leg fractures.  In order to receive a disability rating 
in excess of the assigned 20 percent, the evidence would need 
to show ankylosis of the knee under Diagnostic Code 5256; 
limitation of flexion of the leg to 30 degrees under 
Diagnostic Code 5260; limitation of extension of the leg to 
15 degrees or more under Diagnostic Code 5261; shortening of 
the bone of the lower extremity by 2 to 2-1/2 inches under 
Diagnostic Code 5275; ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position under Diagnostic 
Code 5272; malunion of os calcis or astragalus with marked 
deformity under Diagnostic Code 5273; and astragalectomy 
under Diagnostic Code 5274.  However, the evidence does not 
show that any of these criteria have been met.  The appellant 
has full range of motion of the knee.  There is no evidence 
that his left leg is shorter than his right leg.  The 
appellant does not have ankylosis of the left knee or ankle 
or the left subastragalar or tarsal joint.  He has not 
undergone astragalectomy.  There is no medical evidence of 
malunion of os calcis or astragalus.

Because the appellant's service-connected disability 
encompasses post-operative scars of the left leg, 
consideration is given to whether a separate rating should be 
given for those scars.  The Court has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Scars that are 
superficial, poorly nourished, with repeated ulceration may 
be evaluated under Diagnostic Code 7803 as 10 percent 
disabling.  Superficial scars that are tender and painful on 
objective demonstration are 10 percent disabling under 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the part affected under Diagnostic Code 7805.  At 
the January 1996 VA examination, the examiner noted a ten-
centimeter, vertical scar over the appellant's left anterior 
knee, which was well healed and was not tender.  The examiner 
noted also a three-centimeter, medial, vertical scar on the 
appellant's left ankle, which was well healed and was not 
tender.  At the March 1998 VA examination, the examiner noted 
two 1/2-inch scars, which were well healed and pigmented, in 
the superior malleolar area medially.  The examiner also 
noted a 4-inch parapatellar scar medially, which was well 
healed and vertically placed.  The appellant also had a 
small, well-healed scar, approximately 1/2-inch, on the medial 
tibial side close to the plateau.  Based on these findings, 
the Board concludes that there is no evidence that would 
warrant a separate evaluation for the surgical scars.  
Accordingly, the preponderance of the evidence is against 
assigning a separate evaluation for any of the scars.


C.  Residuals of thoracic spine fracture

The appellant's service connected residuals of thoracic spine 
fracture are rated as 20 percent disabling under Diagnostic 
Code 5291-5285.  The hyphenated diagnostic code in this case 
indicates that the service-connected residuals of thoracic 
spine fracture are rated based on the conditions of residual 
of fracture of the vertebra under Diagnostic Code 5285 and 
limited motion of the thoracic spine under Diagnostic Code 
5291.  Diagnostic Code 5285 for residuals of fracture of 
vertebra provides a 100 percent disability rating where there 
is cord involvement and the claimant is bedridden or requires 
long leg braces.  A 60 percent disability rating is warranted 
where there is no cord involvement and there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2001).  Under Diagnostic Code 5291, either 
moderate or severe limitation of thoracic (dorsal) spine 
motion warrants a 10 percent disability rating, and there is 
no higher rating available.  Slight limitation of motion 
warrants a zero percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2001).

The appellant has been was assigned a 20 percent rating, 
consisting of 10 percent for severe or moderate limitation of 
motion of the thoracic spine together with 10 percent for 
demonstrable deformity of a vertebral body from fracture.  
The appellant does show radiographic evidence of fracture of 
a vertebral body.  There is, however, no medical evidence 
showing that the appellant has abnormal mobility of the 
thoracic spine or that it is necessary that he wear a jury 
mast.  Moreover, the appellant is not completely bedridden 
due to his thoracic spine disorder.  Although the appellant 
is rated for moderate or severe limitation of motion the 
thoracic spine, at the January 1996 VA examination, the 
appellant was noted to have full range of motion, and, at the 
March 1998 VA examination, he was noted to have complete 
range of motion.  Therefore, the preponderance of the 
evidence is against assignment of a disability rating higher 
than 20 percent under Diagnostic Codes 5285 and 5291.

Diagnostic Code 5288 provides a 20 percent disability rating 
for favorable ankylosis of the thoracic (dorsal) spine, and a 
30 percent disability rating for unfavorable ankylosis.  As 
the appellant has complete range of motion of his thoracic 
spine, it cannot be said to be immobile or ankylosed.  
Therefore, the preponderance of the evidence is against 
assignment of an increased disability rating under Diagnostic 
Code 5288.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
The Board finds, however, that an increased rating based on 
functional loss is not warranted.  The appellant has 
complained of back discomfort, which requires him to lie flat 
to relieve the pain and of constant pain at the level of T12-
L1.  On examination in January 1996, the appellant was tender 
to palpation at the T8 through T12 level in midline.  
However, in March 1998, no pain was present to either 
palpation or percussion along the entire length of the 
spinous process.

It is clear that fracture of a thoracic vertebra will result 
in a certain level of functional loss.  In this case, the 
current 20 percent disability rating adequately compensates 
for any functional loss the appellant has that is 
attributable to his service-connected thoracic spine 
condition.  In spite of the pain that the appellant 
experiences along his spine, seen on examination in 1996 but 
not in 1998, the appellant has complete range of motion of 
his spine.  He is currently rated for moderate or severe 
limitation of motion.  In this case, the 20 percent 
disability rating for, at most, moderate impairment of the 
thoracic spine adequately compensates the appellant for his 
pain with minimal functional loss and for any increased level 
of functional loss and pain that he may experience during 
flare-ups.

The objective medical evidence does not create a reasonable 
doubt regarding the level of appellant's thoracic spine 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 20 percent for the appellant's 
service-connected residuals of thoracic spine fracture.

The Board has considered all other potentially applicable 
diagnostic codes.  A diagnosis of intervertebral disc 
syndrome has not been rendered, and the appellant has no 
abnormal neurological signs that might support evaluation of 
the thoracic spine disorder under Diagnostic Code 5293.  
Because the appellant's service-connected disorder is of the 
thoracic spine, consideration under Diagnostic Code 5295 for 
lumbosacral strain is not warranted.  Therefore, the criteria 
for an increased rating under these diagnostic codes have not 
been met.

The appellant cannot get an increased rating based on a 
finding of arthritis of the thoracic spine.  Traumatic 
arthritis is rated as degenerative arthritis, which is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2001).  Because 
the appellant's service-connected disability is already 
evaluated, in part, based on limitation of thoracic spine 
motion, he cannot receive a separate disability rating due to 
arthritis.  See 38 C.F.R. § 4.14 (2001).


D.  Left knee injury

The appellant's service connected left knee injury is rated 
as 20 percent disabling under Diagnostic Code 5257 for other 
impairment of the knee.  A 20 percent rating is assigned for 
recurrent subluxation or lateral instability that is moderate 
in degree.  A 30 percent rating would require severe 
recurrent subluxation or severe lateral instability.  
Although no instability was seen on VA examination in January 
1996 or March 1998, the appellant has reported only that his 
left knee gives way approximately once per year.  Even 
considering only this subjective evidence, the appellant has 
no more than moderate recurrent subluxation or lateral 
instability; therefore, he does not meet the criteria for a 
higher disability evaluation under Diagnostic Code 5257.  The 
appellant's left knee injury was diagnosed in March 1998 as 
chondromalacia patella of the left knee and an incomplete 
tear or hypermobility of the medial meniscus of the left 
knee.  This is consistent with dislocated semilunar 
cartilage.  Under Diagnostic Code 5258, dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent disability 
rating.  Although this diagnostic code appears to be more 
consistent with the appellant's current symptoms of knee pain 
and frequent episodes of "locking" than Diagnostic Code 
5257, no higher disability evaluation is available under 
Diagnostic Code 5258.

In this case, analysis of entitlement to a disability rating 
in excess of 20 percent on the basis of greater limitation of 
motion due to pain on use, including use during flare-ups, is 
inapplicable.  The holding in DeLuca dealt with evaluation of 
a service-connected joint disability rated on limitation of 
motion.  Because Diagnostic Codes 5257 and 5258 are not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Although the appellant has complaints of 
pain, the current 20 percent disability rating adequately 
compensates for any pain that the appellant has that is 
attributable to his service-connected left knee injury.  The 
objective medical evidence does not create a reasonable doubt 
regarding the 1evel of appellant's left knee disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 20 percent for the appellant's service-connected 
left knee injury.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of left tibia and fibula fracture, on appeal 
from the initial grant of service connection, is denied.

Entitlement to a disability rating in excess of 20 percent 
for residuals of a thoracic spine fracture, on appeal from 
the initial grant of service connection, is denied.

Entitlement to a disability rating in excess of 20 percent 
for a left knee injury, on appeal from the initial grant of 
service connection, is denied.


REMAND

The March 1998 VA examiner reported his plan to refer the 
veteran to an orthopedist because his shoulder was 
symptomatic.  A VA referral form is of record, showing 
referral from the Compensation and Pension Service to 
Orthopedic Department.  No orthopedic consultant's report is 
of record.  It cannot be ascertained from the current record 
whether the consultation occurred.

The RO must obtain relevant VA records.  38 U.S.C.A. 
§ 5103A(c)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)).  Although the referral may have been strictly 
for treatment, and the report may have no relevance to the 
question of incurrence in service, that should be determined 
after the RO obtains the report, if it exists, or documents 
that it does not.

In his substantive appeal in this case, the veteran reported 
chiropractic treatment for his left shoulder and back.  He 
failed to respond to the RO's request for information.  
Ordinarily, that would discharge VA's duty to inform him of 
the necessity to develop that evidence, as it did regarding 
his back claim.  See II, supra.  However, as regards his 
shoulder claim, he solicited and submitted an August 2001 
statement from a chiropractor, which reports "continued 
treatment for his shoulder."  It does not say when he was 
last treated, or whether this statement refers to the 
treatment the veteran alleged previously.  If the veteran is 
reporting the existence of other evidence than that 
previously reported, then the RO should inform him that its 
production is necessary to substantiate his claim, and 
whether he or VA should obtain it.  38 U.S.C.A. §§  5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).  Obtaining this purported evidence would seem 
especially necessary, because the veteran apparently seeks to 
assert the fact of treatment as evidence in his case, and the 
Board upon deciding the merits of his claim will be compelled 
to find as to the credibility of his assertion of ongoing 
treatment.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the chiropractor reported that the veteran 
sought treatment in February 2000 due to a motor vehicle 
accident.  It did not say when that accident occurred.  It 
reported the veteran's account of ongoing shoulder treatment, 
but not if the reporting chiropractor treated the veteran's 
shoulder.  Certainly, if the reporting chiropractor has 
afforded the veteran treatment pertinent to his claim, the 
veteran should include authorization for the release of those 
records among any other authorizations he provides.

To afford the veteran every opportunity to provide evidence 
corroborating an assertion he has made repeatedly, the case 
is REMANDED for the following action:

1.  Request the veteran to provide 
authorization for release of information 
from any health care practitioner that 
has treated his right shoulder since his 
separation from service.  Inform him of 
the necessity for VA to obtain this 
information, and actual treatment 
records, to substantiate his claim, and 
of whether he must submit the records or 
VA will attempt to obtain them if he so 
authorizes.  Request any medical 
information the veteran authorizes VA to 
obtain.

2.  Notify the veteran if any authorized 
request for evidence does not produce a 
response from the custodian of the 
evidence.  

3.  If and only if execution of 
instruction 1 produces additional 
evidence regarding the veteran's right 
shoulder, schedule the veteran for a VA 
examination of his right shoulder.  
Provide the examiner with the claims file  
The purpose of the examination is to 
obtain an opinion informed by current 
examination and review of the claims 
folder whether any current pathology of 
the right shoulder is as likely as not 
consistent or less likely than not 
consistent with the injury reported as 
occurring in service.

4.  Document all action taken in 
development of this claim.  If any notice 
or development is required pursuant to 
VCAA, undertake it before readjudicating 
the claim.

5.  Readjudicate the claim at issue and 
determine whether it may be allowed.  If 
it may not, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



